Allstate

G. Patn'ck Callins“
Managing Atlamey

Susan L. Florence**
Lead Counsel

Noe Morena

* Also Admilted in California

** BcndChtifted-dedh§'y.ly'ftid
lsw'lmeardd`LgalSpa:idinldl

Anomey
(713) 336¢2824

December 17, 2014

12/23/2014 9:28:46 AM PAGE 3/004

G. PA TRICK COLLINS & ASSOCIA TES
Attomeys At Law

440 Louisidna, Suite 1000
Houston, Texas 77002

Fax: 1-877»684~4165
E-Service Email: HoustonLegal@allstata.cvm

STAFF COUNSEL
Allstate Insurance Canpany
Enconpass Insumnce C'ampany
Esurance Insw'ance Company

All Attomeys me Employees of
Alls'tate Insurance Company
T/u`§ che is ggt a Parlne§hl'g Qr a CQrQQratiQn

Administmtive Assistant
(713) 336-2823

VlA FACSIMILE: (713) 468-1118

Mario Caballero, Esq.
10109 Hammerly
Houston, TX 77080

Re: Villegas vs. Lozano, et al
Cause Number: 1024891
Date of Loss: December 19, 2010
Our File Number: 0186201364.1

Dear Mr. Caballero:

Fax Server

Maggie Ih`co-szara
Lead Counsel

Rachel R. Hancock
Tadd Hennes
Melissa Krampata
Jason Orgeron
Lea mud Rubin
Michael Simcae
JiH Warren

Vervie Jon es- Whi!e

Paralegal
(713) 336-2858

TOMAS V]LLEGAS and DENISE LONG agree to settle this case for $1,750.00 for bodily injury and
$2,000.00 for property damage inclusive of any and all liens and/or subrogated interests. In exchange
for the payment of the sum of $1,750.00 for bodily injury and $2,000.00 for property damage, upon
receipt of the settlement checks, TOMAS VILLEGAS shall dismiss the case with prejudice to any
refiling and provide DENISE LONG with a full and hnal release

In addition, Plaintiff’s Counsel will provide Defense Counsel with drafting instructions for proper and
direct payment to the lienholder or holder of a subrogated interest Counsel for Plaintiff agrees to hold
the settlement checks in trust and that payment is contingent upon the receipt of the properly executed

closing documents

anaya

Allstate 12/23/2014 9:28:46 AM PAGE 4/004 Fax Server'

Mario Caballero, Esq.
Villegas vs. Lozano, et al
December 17, 2014
Page 2 of 2

lf these are the terms of our agreement please sign below in the space provided, and return it to me via
-fax. Pursuant to Rule ll, Texas Rules of Civil Procedure, a copy of this letter will be filed among the
papers of this cause to evidence our agreement in this matter.

Your consideration in this matter is deeply appreciated

Sincerely, Agreed:

G. PATRICK COLLINS & ASSOCIATES

ll \.§t.-'"¥..~;`-`\.&.--\.....--‘§ L/l'/l,
W / /\/.

 

 

 

.]lLL WARREN MARlO CABALLERO
For general communication:
jelse@allstate.com

For e-service: Houstonl.egal @allstate. com
Attorney for DENISE LONG Attorney for TOMAS VILI_.EGAS